Title: To George Washington from Alexander Hamilton, September 1788
From: Hamilton, Alexander
To: Washington, George

 

Dear Sir
New York September 1788

Your Excellency’s friendly and obliging letter of the 28th Ulto came safely to hand. I thank you for your assurance of seconding my application to General Morgan. The truth of that affair is, that he purchased the watch for a trifle of a British soldier, who plundered Major Cochran at the moment of his fall at York Town.
I should be deeply pained my Dear Sir if your scruples in regard to a certain station should be matured into a resolution to decline it; though I am neither surprised at their existence nor can I but agree in opinion that the caution you observe in deferring an ultimate determination is prudent. I have however reflected maturely on the subject and have come to a conclusion, (in which I feel no hesitation) that every public and personal consideration will demand from you an acquiescence in what will certainly be the unanimous wish of your country. The absolute retreat which you meditated at the close of the late war was natural and proper. Had the government produced by the revolution gone on in a tolerable train, it would have been most adviseable to have persisted in that retreat. But I am clearly of opinion that the crisis which brought you again into public view left you no alternative but to comply—and I am equally clear in the opinion that you are by that act pledged to take a part in the execution of the government. I am not less convinced that the impression of this necessity of your filling the station in question is so universal that you run no risk of any uncandid imputation, by submitting to it. But even if this were not the case, a regard to your own reputation as well as to the public good, calls upon you in the strongest manner to run that risk.
It cannot be considered as a compliment to say that on your acceptance of the office of President the success of the new government in its commencement may materially depend. Your agency and influence will be not less important in preserving it from the future attacks of its enemies than they have been in recommending it in the first instance to the adoption of the people. Independent of all considerations drawn from this source the point of light in which you stand at home and abroad

will make an infinite difference in the respectability with which the government will begin its operations in the alternative of your being or not being at the head of it. I forbear to urge considerations which might have a more personal application—What I have said will suffice for the inferences I mean to draw.
First—In a matter so essential to the well being of society as the prosperity of a newly instituted government a citizen of so much consequence as yourself to its success has no option but to lend his services if called for—Permit me to say it would be inglorious in such a situation not to hazard the glory however great, which he might have previously acquired.
Secondly. Your signature to the proposed system pledges your judgment for its being such an one as upon the whole was worthy of the public approbation. If it should miscarry (as men commonly decide from success or the want of it) the blame will in all probability be laid on the system itself. And the framers of it will have to encounter the disrepute of having brought about a revolution in government, without substituting any thing that was worthy of the effort—They pulled down one Utopia, it will be said, to build up another. This view of the subject, if I mistake not my dear Sir will suggest to your mind greater hazard to that fame, which must be and ought to be dear to you, in refusing your future aid to the system than in affording it. I will only add that in my estimate of the matter that aid is indispensable.
I have taken the liberty to express these sentiments to lay before you my view of the subject—I doubt not the considerations mentioned have fully occurred to you, and I trust they will finally produce in your mind the same result, which exists in mine. I flatter myself the frankness with which I have delivered myself will not be displeasing to you. It has been prompted by motives which you would not disapprove. I remain My Dear Sir With the sincerest respect and regard Your Obd. & hum. serv.

A. Hamilton


The letter inclosed in yours was immediately forwarded.

